Execution Version
AMENDMENT TO THE THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS AMENDMENT TO THE THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
“Amendment”) is made by and between Oasis Petroleum Inc., a Delaware corporation
(the “Company”), and Nickolas J. Lorentzatos (“Employee”), effective as of
September 29, 2020 (the “Effective Date”), and is intended to modify the Third
Amended and Restated Employment Agreement, effective as of March 20, 2018 (the
“Employment Agreement”) made by and between the Company and Employee. Any
capitalized term not defined herein will have the meaning ascribed to such term
in the Employment Agreement.
WHEREAS, the Company and Employee desire to amend the Employment Agreement in
accordance with Section 9(a) of the Employment Agreement, as set forth below.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, that parties hereto agree as follows:
1.This Amendment constitutes the Company’s notice pursuant to Section 1 of the
Employment Agreement of its desire to extend to term of the Employment
Agreement.
2.The Company and Employee hereby agree that term of the Employment Agreement
shall be extended through March 20, 2024 and the period from March 20, 2021
through March 20, 2024 shall be an Extension Term for purposes of Section 1 of
the Employment Agreement.
Except as expressly hereby amended, the Employment Agreement will remain in full
force and effect in accordance with the terms thereof. To the extent a conflict
arises between the terms of the Employment Agreement and this Amendment, the
terms of this Amendment will prevail.
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
Effective Date.


OASIS PETROLEUM INC.
By: /s/ Michael H. Lou    
Name: Michael H. Lou
Title: Executive Vice President & Chief
Financial Officer
EMPLOYEE
By: /s/ Nickolas J. Lorentzatos    
Name: Nickolas J. Lorentzatos

